COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Eduardo Nonoalsi Bravo v. Parkhollow Place Property
                             Owners Association

Appellate case number:       01-18-01011-CV

Trial court case number:     2017-51356

Trial court:                 55th District Court of Harris County

        On July 11, 2019, appellant, Eduardo Nonoalsi Bravo, filed a 32-page “letter-brief”
with the Court. On July 16, 2019, we notified appellant that his letter-brief did not comply
with Texas Rule of Appellate Procedure 38.1 and ordered him to file an amended
appellant’s brief complying with the applicable Texas Rules of Appellate Procedure,
including Rule 38.1 on or before August 15, 2019. On a motion by appellant, the deadline
to file his amended appellant’s brief was extended to September 16, 2019.
        On August 4, 2020, the Clerk of this Court notified appellant that the time for filing
his amended brief had expired. Appellant was further advised that unless he filed his
amended appellant’s brief on or before August 14, 2020, the appeal was subject to
dismissal. Appellant did not respond by the deadline set by the Court. On September 2,
2020, nearly a year after his amended brief was due to be filed, appellant filed a motion for
extension of time, stating that “due to health issues, [appellant was] unable to finish [his
brief] in time.” Appellant’s motion failed to identify the length of an extension being
requested. On September 10, 2020, we granted appellant’s motion, extending the deadline
to file his brief to October 12, 2020.

        Appellant failed to file a brief by the extended deadline. On October 14, 2020, more
than a year after his amended brief was originally due, appellant filed a letter with the Clerk
of this Court requesting an extension of the deadline to file his brief. We construe
appellant’s letter as a motion for extension of time. Appellant represents in his motion that
he seeks an extension of time to file his brief because he has been unable to retain counsel
due to circumstances related to the pandemic. Appellant again failed to identify the length
of the extension being requested.
        Appellant’s motion is granted. Appellant must file an amended brief that complies
with the applicable Texas Rules of Appellate Procedure, including Rule 38.1, no later than
thirty days from the date of this order. No further extensions will be considered and the
failure to file a brief by the extended deadline will result in the dismissal of the appeal
for want of prosecution.

      It is so ORDERED.

Judge’s signature: ____/s/ Terry Adams_______
                    Acting individually  Acting for the Court

Date: __October 27, 2020____